PER CURIAM:
Adrian Howard Jackson appeals the district court’s order denying his motion for *163reduction of sentence pursuant to 18 U.S.C. § 3582(c) (2006), and a subsequent order denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Jackson, No. 0:98-cr-01126-JFA-2 (D.S.C. filed Dec. 18 & entered Dec. 19, 2008; filed Jan. 7, 2009 & entered Jan. 8, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.